IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

AVERITT MCKENZIE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-0152

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 8, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Averitt McKenzie, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Averitt McKenzie presents a timely claim that he was denied the effective

assistance of counsel on direct appeal. Among his claims, we find merit only in his

assertion that appellate counsel was ineffective for failure to challenge the assessment

of a $100 “sheriff’s office investigative cost” where that cost was not requested,

documented, subjected to argument concerning the amount, or orally pronounced. See,
e.g., Pruitt v. State, 98 So. 3d 231 (Fla. 1st DCA 2012), receded from on other grounds

by Spear v. State, 109 So. 3d 232 (Fla. 1st DCA 2013) (en banc). On this basis, we

grant the petition, and concluding that a new appeal concerning this limited issue is

unnecessary, we remand with directions to strike this assessment.

      PETITION GRANTED; REMANDED WITH DIRECTIONS.

LEWIS, C.J., WETHERELL and RAY, JJ., CONCUR.




                                          2